Field, C. J.
The court could not rule, as matter of law, that the publication complained of was not actionable. The ruling submitting to the jury the construction of the article published in the manner shown by the exceptions was sufficiently favorable to the defendants. Twombly v. Monroe, 136 Mass. 464. We are inclined to think that the court could have ruled, as matter *245of law, that the publication was libellous. It seems to charge the plaintiff with unnecessarily failing to provide his cattle with proper shelter and protection from the weather, within the meaning of Pub. Sts. c. 207, § 52, and has a natural tendency to bring the plaintiff into public hatred and contempt.
The defendants in their answer alleged in justification that the publication was true. Pub. Sts. c. 167, § 80. The testimony offered by the plaintiff in rebuttal of the defendants’ evidence under this allegation was properly admitted.

Exceptions overruled.